DETAILED ACTION
This action is in response to Applicant’s response filed January 14, 2022 and telephonic authorization given on February 24, 2022 so as to allow the claimed subject matter. Accordingly, the previous claim rejections have been withdrawn.
Claims 26, 28, 30-36, 38-41 and 43-45 are pending in this application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Deborah Ku (Reg. No. 75,672) on February 24, 2022.
The application has been amended as follows: 
Please replace the original claim with the new versions as follows:
1-25.	(Cancelled)  
26.	(Currently Amended)  A computer-implemented method for pairing user devices for establishing electronic communications over an electronic network, the method including the following operations performed by at least one processor:
receiving, by a system processor, a request from a first user device of a first user, wherein the request includes request data indicating that the first user is requesting electronic communications of a first type with a second user via a second user device, wherein the first type is one of a voice, a text, and a video capability of one of the first user device and the second user device;
generating, by the system processor, a first pairing score pertaining to the first user device of the first user and the second user device of the second user, the first pairing score being based on a collaborative filtering score and a distance score between the first user and the second user and a distance score between the first user and a third user;
based on the generated first pairing score and a pairing score threshold, selecting, by the system processor, the second user for establishing the electronic communication of the first type with the first user; and
initiating, using the system processor, electronic communications by transmitting user data of the first user and the first user device, and user data of the second user and the second user device, between the first user device of the first user and the second user device of the second user.

27.	(Cancelled) 

28.	(Previously Presented) The method of claim 26, 
wherein the distance score is based on a number of edges between the first user and one of the second user and the third user; and
wherein at least one property of the number of edges includes: a geographical distance between the first user and one of the second user and the third user, a number of interactions between the first user and one of the second user and the third user, or a rating for a previous encounter between the first user and one of the second user and the third user.

29.	(Cancelled)  

30.	(Currently Amended)  The method of claim 26, further comprising adjusting the pairing score threshold based on one or more of:
an amount of time elapsed since receiving the request from the first user;
an amount of stored data associated with the first user; or
a number of received requests.

31.	(Previously Presented)  The method of claim 26, wherein:
the request from the first user identifies the second user as a desired target for electronic communications; and
pairing the first user with the second user depends on the selection of the identified second user from a plurality of other users based on a plurality of pairing scores.

32.	(Previously Presented)  The method of claim 26, further comprising: 
receiving feedback for the second user from the first user; and 
updating the graph database based on the feedback.

33.	(Previously Presented)  The method of claim 32, wherein the received feedback comprises one or more of explicit feedback and implicit feedback.

34.	(Previously Presented)  The method of claim 26, further comprising:
calculating a second plurality of pairing scores between the third user and a plurality of other users, wherein each of a plurality of pairing scores is based on a collaborative filtering score between the third user and one of the plurality of other users.

35.	(Previously Presented)  The method of claim 34, wherein selecting the second user is further based on the second plurality of pairing scores.

36.	(Currently Amended)  A system for pairing user devices for electronic communications over an electronic network, the system comprising:
a storage device that stores instructions;
at least one hardware processor that executes the instructions to perform a method including:
receiving, by a hardware system processor, a request from a first user device of a first user, wherein the request includes request data indicating that the first user is requesting electronic communications of a first type with a second user via a second user device, wherein the first type is one of a voice, a text, and a video capability of one of the first user device and the second user;
generating, by the hardware system processor, a first pairing score pertaining to the first user device of the first user and the second user device of the second user, the first pairing score being based on a collaborative filtering score and a distance score between the first user and the second user, and a distance score between the first user and a third user;
based on the generated first pairing score and a pairing score threshold, selecting, by the hardware system processor, the second user for establishing the electronic communication of the first type with the first user; and
initiating, using the hardware system processor, electronic communications by transmitting user data of the first user and the first user device, and user data of the second user and the second user device, between the first user device of the first user and the second user device of the second user.

37.	(Cancelled)

38.	(Previously Presented) The system of claim 36, 
wherein each distance score is based on a number of edges between the first user and one of a plurality of other users and the collaborative filtering scores are based on data from a graph database; and
wherein at least one property of the number of edges is: the geographical distance between the first user and one of the second user and the third user, the number of interactions between the first user and one of the second user and the third user, or a rating for a previous encounter between the first user and one of the second user and the third user.

39.	(Previously Presented)  The system of claim 36, wherein the instructions are further configured to cause the at least one hardware processor to:
receive feedback for the second user from the first user; and update the graph database based on the feedback.

40.	(Previously Presented)  The system of claim 36, wherein the instructions are further configured to cause the at least one hardware processor to:
calculate a second plurality of pairing scores between the third user and the plurality of other users, wherein each of the plurality of pairing scores is based on a collaborative filtering score between the third user and one of the plurality of other users; and
select the second user further based on the second plurality of pairing scores.

41.	(Currently Amended)  A non-transitory computer-readable medium storing instructions for a method for establishing electronic communications over an electronic network, the instructions configured to cause at least one processor to perform the method, and the method comprising:
receiving, by a system processor, a request from a first user device of a first user, wherein the request includes request data indicating that the first user is requesting electronic communications of a first type with a second user via a second user device, wherein the first type is one of a voice, a text, and a video capability of one of the first user device and the second user device;
generating, by the system processor, a first pairing score pertaining to the first user device of the first user and the second user device of the second user, the first pairing score being based on a collaborative filtering score and a distance score between the first user and the second user, and a distance score between the first user and a third user;
based on the generated first pairing score and a pairing score threshold, selecting, by the system processor, the second user for establishing the electronic communication of the first type with the first user; and
initiating, using the system processor, electronic communications by transmitting user data of the first user and the first user device, and user data of the second user and the second user device, between the first user device of the first user and the second user device of the second user.

42.	(Cancelled)

43.	(Previously Presented) The computer-readable medium of claim 41,
wherein each distance score is based on a number of edges between the first user and one of a plurality of other users and the collaborative filtering scores are based on data from a graph database; and
wherein at least one property of the number of edges is: a geographical distance between the first user and one of the plurality of other users, a number of interactions between the first user and one of the plurality of other users, or a rating for a previous encounter between the first user and one of the plurality of other users.

44.	(Previously Presented)  The computer-readable medium of claim 41, wherein the instructions are configured to cause the at least one processor to perform operations further comprising:
receiving feedback for the second user from the first user; and 
updating the graph database based on the feedback.

45.	(Previously Presented)  The computer-readable medium of claim 41, wherein the instructions are configured to cause the at least one processor to perform operations further comprising:
calculating a second plurality of pairing scores between the third user and the plurality of other users, wherein each of the plurality of pairing scores is based on a collaborative filtering score between the third user and one of the plurality of other users; and
selecting the second user further based on the second plurality of pairing scores.
Allowable Subject Matter
Claims 26, 28, 30-36, 38-41 and 43-45 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 26 is allowable over the prior art of record. The closest prior art of record Korula et al. (US 9,098,819 B1) teach user communicating via social network, communicating via phone, users contacts, matching pair, generating score are done in social networks which is an electronic communications, pairs between users or candidates, generating scores for the candidate pairs. Search results are webpages that match the query. The social data including user profile information for each candidate and wherein the score is based on a similarity of user profile information in the first and second social networks. Identifying accounts of different social networks that belong to the same users. The identified accounts may be used in a suggestion for connecting (column 1, lines 27-45, column 4, lines 1-6, column 6, lines 54-63).
The reasons for allowance of these claims are that the prior art of record neither anticipates, nor renders obvious the recited combination as a whole, including but not limited to subject matter indicated in independent claim 26 as  “pairing user devices for establishing electronic communications over an electronic network, receiving, a request from a first user device of a first user, wherein the request includes indicating that the first user is requesting electronic communications of a first type with a second user via a second user device, wherein the first type is one of a voice, a text. Generating, a first pairing score pertaining to the first user device of the first user and the second user device of the second user, the first pairing score being based on a collaborative filtering score and a distance score between the first user and the second user, based on the generated first pairing score, based on the generated first pairing score and a pairing score threshold, selecting, the second user for establishing the electronic communication of the first type with the first user, and initiating, communications by transmitting user data of the first user and the first user device, and user data of the second user and the second user device, between the first user device of the first user and the second user device of the second user,” as recited in independent claim 26 and similarly independent claims 36 and 41
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Appelman et al. (US 2005/0216300 A1) describe social network server receive, from the system that is separate form the online service provider network, a request for a social network id for the user, generate a social network id for the user, associate the social network id with a username, and send the generated social network id to the system that is separate from the online service provider network  ([0014]).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communication from the examiner
should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The
examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL A KUDDUS/Primary Examiner, Art Unit 2154         
3/11/22